Citation Nr: 1204291	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-21 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected varicose veins.

2.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected varicose veins.

3.  Entitlement to a disability rating in excess of 10 percent for varicose veins of the left leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1957 and from January 1958 to January 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

In March 2011 the Veteran participated in a Decision Review Officer (DRO) hearing.  In August 2011 the Veteran participated in a Board video conference hearing with the undersigned Acting Veterans Law Judge.  Transcripts of both of these proceedings have been incorporated into the evidence of record.

The issues of entitlement to service connection for left knee and left ankle disabilities, to include as secondary to service-connected varicose veins of the left leg are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  The Veteran will be notified if any further action on his part is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's varicose veins of the left leg are productive of intermittent edema and pain with prolonged standing or walking that is relieved with elevation and compression hosiery but not by persistent edema incompletely relieved by elevation of the leg.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for varicose veins of the left leg are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7120 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Prior to and following the initial adjudication of the Veteran's claim, letters dated in August 2008, February 2009, June 2009, January 2010, and March 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Court held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Thus modified, VA must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This was accomplished by the February 2009 and June 2009 notice letters.

To the extent that these letters were not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice, he was provided ample time to respond with additional argument and evidence, the claim was readjudicated and additional supplemental statements of the case were provided to the Veteran in January 2010 and May 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2008) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has repeatedly stated that he has not received any treatment for his varicose veins outside of the VA system.  Further, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with appropriate VA examinations in September 2008, August 2009, and May 2011.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.




II.  The Merits of the Claim

The Veteran asserts that his service-connected varicose veins of the left leg are more severe than contemplated by his currently assigned 10 percent disability rating.  Specifically, he states that the varicose veins are painful upon walking and often result in swelling.

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  VA has a duty to acknowledge and consider all regulations, which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally, the Board's primary focus in such cases is upon the current severity of the disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  See 38 C.F.R. § 4.7 (2011). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability there from, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  See 38 C.F.R. § 4.21 (2011).

The record reflects that entitlement to service connection for varicose veins of the left leg was established in 1982.  This decision also assigned the current 10 percent evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7120.

Under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7120:

A 10 percent disability rating is assigned for intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or by compression hosiery. 

A 20 percent disability rating is assigned for persistent edema that is incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema. 

A 40 percent disability rating is assigned for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration. 

A 60 percent disability rating is assigned for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.

A 100 percent rating is assigned for massive board-like edema with constant pain at rest. 

See 38 C.F.R. § 4.104, Diagnostic Code 7120 (2011).

The evidence of record consists of three VA examinations, conducted in September 2008, August 2009, and May 2011, as well as VA treatment records.  At no time during the appeal period was there evidence of edema in the left leg.

During his September 2008 VA examination, the Veteran reported that he was taking Tramadol without side effects, but with minimal help at improving the pain in his left leg.  He stated that he could walk approximately 20 to 30 minutes and stand approximately 20 to 30 minutes before he experienced some discomfort in the left leg that required him to sit and rest.  Upon physical examination, there was no swelling or edema, deformity, ecchymosis, or skin changes of the left leg.  There was no evidence of skin breakdown or infection or changes in pigmentation.  There was also no stasis pigmentation.  No ulcers or eczema were present.  See VA Veins Examination Report, September 17, 2008.

The Veteran noted that he did wear, on occasion, compression stockings and noted that they seemed to help.  He had not taken any additional measures to address his varicose veins at that time.  He noted that his legs did feel somewhat better when he elevated them.  The VA examiner diagnosed the Veteran with unchanged stable varicose veins of the left leg.  There were no significant changes since his prior Compensation and Pension examination in December 2004.  Id.

At the time of his August 2009 VA veins examination, the Veteran reported aching, fatigue, and abnormal sensations of tingling and numbness.  These symptoms typically followed prolonged standing or walking.  The Veteran stated that the aforementioned symptoms were not relieved by elevation or compression stockings, though his medications did help.  Upon physical examination, positive, palpable varicose veins of the left leg were noted.  There was no evidence of ulcers, edema, board-like edema, stasis pigmentation or eczema.  The VA examiner noted an April 2007 bilateral arterial Doppler study of the lower extremities, which found marked hardening of the arteries of the lower extremities.  At that time, the Veteran did not demonstrate any evidence of arterial insufficiency and the study was negative for any evidence of deep vein thrombosis.  The VA examiner again diagnosed the Veteran with left lower extremity varicosity.  Based upon his current history and examination, the Veteran's condition was found to be unchanged.  See VA Veins Examination Report, August 18, 2009.

In August 2010, the Veteran participated in a consultation for VA to perform an arthroscopy on his left knee.  At that time, his main complaint was swelling of the left leg, below the knee to the left ankle.  He stated that this problem had persisted since his military service.  The VA examiner found that the Veteran was not a surgical candidate at that time and recommended that he be fit with a Jobst stocking.  The VA examiner noted that swelling of the left leg appeared to be related to the Veteran's previous vein stripping.  See VA Medical Center (VAMC) Treatment Record, Consultation Report, August 30, 2010.

In September 2010, the Veteran was seen at the VAMC for zipper compression stockings.  See VAMC Treatment Record, Physical Therapy Note, September 10, 2010.  In his January 2011 follow-up, the VA examiner noted that the Veteran's left lower extremity varicosities were well controlled with a Jobst venous support garment.  See VAMC Treatment Record, Consultation Report, January 7, 2011.

The Veteran participated in a third VA veins examination in May 2011.  He reported taking Diclofenac, the effectiveness of which was considered fair.  The Veteran also stated that he experienced constant left leg pain, exacerbated by prolonged walking or standing.  These symptoms were relieved by elevation and compression hosiery.  There was no history of erythromelalgia, angioneurtotic edema or Raynaud's syndrome.  Upon physical examination of the left leg, there was no evidence of edema, stasis pigmentation, eczema, ulceration or skin discoloration.  See VA Veins Examination Report, May 17, 2011.

After careful consideration of the Veteran's contentions and the medical evidence, the Board finds that entitlement to an evaluation in excess of 10 percent for varicose veins of the left leg is not warranted because the Veteran simply does not have the symptoms required for a 20 percent rating.  While the Veteran has credibly testified that he experiences some swelling of his left leg, the September 2008, August 2009, and May 2011 VA compensation examination reports are all negative for a current finding of edema.  Although the Veteran was noted to have swelling of the left leg in August 2010, the negative findings in the aforementioned VA examinations indicate that any edema experienced by the Veteran is no more than intermittent; "intermittent edema" is squarely within the criteria for the currently-assigned 10 percent rating. 

The Veteran reports that he experiences pain with prolonged standing and walking.  However, the May 2011 VA examination stated that his symptoms were relieved by rest and elevation of his left leg, in conjunction with his medication.  When all symptoms are considered, the Board finds that they more nearly resemble that required for the 10 percent evaluation currently assigned.  Therefore, there is no basis for a rating of more than 10 percent for the Veteran's varicose veins of the left leg.  See 38 C.F.R. § 4.104, Diagnostic Code 7120 (2011).

VA must consider all favorable lay evidence of record.  See 38 USCA § 5107(b) (West 2002); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the decision above, the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony, his correspondence to VA, and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility in reporting his symptoms, nothing in his lay testimony shows the disability picture arising from his service-connected varicose veins of the left leg more closely approximates the schedular criteria for higher rating. 

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

The Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, the Veteran has not asserted, and the evidence of record does not show, that he is unemployable due to his varicose veins.  The Board accordingly finds that a claim for a TDIU has not been raised.

In sum, the Board has found the criteria for a disability rating in excess of 10 percent for the service-connected varicose veins of the left leg are not met.  Accordingly, the claim must be denied.  Since the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A disability rating in excess of 10 percent for varicose veins of the left leg is denied.


REMAND

The Board has determined that additional evidentiary development is necessary before the claims of entitlement to service connection for left knee and left ankle disabilities can be adjudicated.  

Review of the claims file indicates the Veteran has current diagnoses of left knee degenerative joint disease (DJD) with evidence of an old injury of a tear to the lateral meniscus as well as a left ankle heel spur.  See VA Joints Examination Report, March 4, 2010.  While the Veteran was afforded a VA examination in March 2010 to determine the likely nature and etiology of these disabilities, the VA examiner failed to address the question of secondary service connection.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  Here, the examination provided was clearly inadequate.

In Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), Court stated if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  Colvin at 175.  For the reasons described above, the Veteran's claims must be remanded for another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an examination by an individual with appropriate expertise to determine the nature and etiology of any currently present left knee or left ankle disorder.

The claims folder should be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on examination of the Veteran and review of the claims file, the examiner should state an opinion with respect to any currently present left knee or left ankle disorder as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder(s) was proximately caused by the Veteran's left leg varicose veins, or, alternatively, was aggravated (permanently increased in severity beyond the normal progress of the disease) due to the varicose veins.

The rationale for all opinions expressed should be provided.

2.  Then, the RO or the AMC should readjudicate the issue of service connection for left knee and left ankle disorders.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the RO or the AMC should furnish to the appellant a supplemental statement of the case and afford him the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to the final outcome warranted.

No action is required of the appellant until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case has been advance on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


